ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to AFCP 2.0
	The after final amendment submitted May 5, 2022 will not be treated under AFCP 2.0. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.
Proposed Claims
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search. For the purposes of appeal, the proposed amendments will not be entered.
	The claim amendments appear to be supported by [0066] and [0069] of applicant’s specification (Remarks pg. 6 para. 2).
Proposed Claim Amendments
May 5, 2022
Amended
1, 7
Pending
1-15
Withdrawn
8-15
Under Examination
1-7


Response to Proposed Arguments
112(b)
	The proposed claim 1 amendments appear to overcome the 112(b) rejections.
Raybould in view of (1) Herzer ‘618, (2) Schumacher, (3) either one of Francoeur or Azuma, (4) one of Francoeur, Herzer, or Hasegawa, and (5) either one of Wakeda or Kumar
Applicant’s proposed arguments to the proposed claim amendments, see Remarks pg. 7 para. 2, filed May 5, 2022, have been fully considered and appear to be persuasive.  
	The applicant argues amended claim 1 recites only one side of an amorphous alloy ribbon contacts a first plane of a heating plate and only one side of the ribbon contacts a second plane of a cooling plate, whereas Herzer ‘618 teaches ribbon 10 in close contact with a hot wall of an upper part 32 or lower part 33 of an annealed fixture (Remarks pg. 7 para. 3).
	Herzer ‘618 teaches the annealing fixture has sections of protrusions in the form of up and down curvatures along its length ([0032], Fig. 2c). The curvatures are on both the upper and lower parts of the hot walls. Therefore, the sheet 10 comes into contact with both the upper part 32 and the lower part 33. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                     


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735